                 Case 1:20-cr-00689-GHW Document 32 Filed 03/05/21 Page 1 of 1
                                                             USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
MEMORANDUM ENDORSED                                                     DOC #:
                                                                        DATE FILED: 3/5/2021


  Federal Defenders                                                                            Southern District
                                                               52 Duane Street-10th Floor, ew York,        10007
  OF NEW YORK, INC.                                                      Tel: (212) 417- 700 Fax: (212} 571-0392


                                                                                             U1eTT1   Di.srric1   of   ew Yorlc
  DC11•;d E. Pa11on
                                                                                              Je111rifer I.... l:Jrm.-11
  Exemtive Oirec1or                                                                              twn,ey-in-Charge
  mu/ A11ome1·-i11-Chie(



                                                                       March 5, 2021

  BYECF
  Honorable Judge Gregory H. Woods
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, NY 10007

  Re:        United States v. Christopher Ferrera
             20 Cr. 689 (GHW)

  Dear Judge Woods:

          I write to request permission for Mr. Ferrera to travel to Miami, Florida in order to visit his
  friend David Lopez and his extended family, pending the outcome of his case. Mr. Ferrera proposes
  to leave on March 19, 2021 to Miami and to return on March 26, 2021.

          On September 15, 2020, Mr. Ferrera was released on his own recognizance. We have been
  in touch with his pretrial officer, Dayshwan Bostic, who has informed us that Pretrial Services has
  no objection to this request. AUSA Thomas Burnett has also indicated that the Government does
  not object to this travel request. Thank you for your consideration of this matter.


                                                               Respectfully submitted,
                                                               Isl
                                                               Marisa Cabrera
                                                               Assistant Federal Defender
                                                               (212) 417-8730
  cc:        AUSA Thomas Burnett

        Application granted. The conditions of the defendant's pretrial release are modified
        as follows: the defendant may travel to Miami, Florida on March 19, 2021. The
        defendant must return no later than March 26, 2021. All other conditions of the
        defendant's pretrial release remain in full force and effect.
        SO ORDERED
        Dated: March 5, 2021
